Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 17, 2014

                                         No. 04-14-00496-CV

                                  IN RE Joseph P. ARMSTRONG

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

       On July 16, 2014, relator Joseph P. Armstrong filed a petition for writ of mandamus and
an emergency motion for temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the petition for
writ of mandamus in this court no later than August 7, 2014. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency relief is GRANTED. Further proceedings in the
underlying suit, Cause No. 2011-CI-09126, styled Yolanda Castaneda v. Joseph P. Armstrong,
are temporarily stayed pending final resolution of the petition for writ of mandamus filed in this
court.

           It is so ORDERED on July 17th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2011-CI-09126, styled Yolanda Castaneda v. Joseph P. Armstrong,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.